        Case 2:19-cv-00502 Document 1 Filed 07/18/19 Page 1 of 9 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION



 SANDRA VAZQUEZ, an individual,                             CIVIL ACTION

                        Plaintiff,
                                                            Case No. 2:19-cv-502
 v.
                                                            Judge:
 AOSC ACCIM LLC, a Florida limited liability
 company,                                                   Mag. Judge:

                        Defendant.


                     COMPLAINT AND DEMAND FOR JURY TRIAL

       NOW COMES the Plaintiff, SANDRA VAZQUEZ (“VAZQUEZ” or “Plaintiff”), by and

through undersigned counsel, and states the following for her Complaint:

                                     CAUSES OF ACTION

       1.      This is an action brought under the Americans with Disabilities Act (ADAAA), the

Florida Civil Rights Act (FCRA) and Florida common law for (1) disability discrimination in

violation of the ADAAA, and (2) disability discrimination in violation of the FCRA.

                                            PARTIES

       2.      The Plaintiff, SANDRA VAZQUEZ (“VAZQUEZ”) is an individual and a

resident of Florida who currently resides, and at all material times resided, in Lee County, Florida,

but who worked for the Defendant in Collier County, Florida.

       3.      Defendant, AOSC ACCIM LLC (“AOSC”) is a Florida limited liability company

that employed VAZQUEZ in Collier County, Florida.

       4.      At all material times, AOSC employed greater than fifteen (15) employees.



                                                 1
        Case 2:19-cv-00502 Document 1 Filed 07/18/19 Page 2 of 9 PageID 2



                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction of this matter under 28 U.S.C. §1331.

       6.      This Court has supplemental jurisdiction over VAZQUEZ’s state law claims

pursuant to 28 U.S.C. § 1367.

       7.      Venue is proper in the United States District Court for the Middle District of Florida

because the Plaintiff resides in Lee County, and AOSC conducts business in, and some or all of

the events giving rise to Plaintiff’s claims occurred in Collier County, Florida, which is within the

Middle District of Florida. Venue is proper in the Fort Myers Division under Local Rule 1.02(b)(5)

since Collier County is within the Fort Myers Division.

       8.      VAZQUEZ received his Notice of Right to Sue from United States Equal

Employment Opportunity Commission (“EEOC”) on April 29, 2019 and the instant Complaint is

filed within the time frame required under the law. (A true and accurate copy of the Notice of Right

to Sue is attached as Exhibit A.)

                                    GENERAL ALLEGATIONS

       9.      VAZQUEZ began her employment with AOSC on December 6, 2016 and was

employed as a veterinary technician.

       10.     VAZQUEZ always performed her assigned duties in a professional manner and

was very well qualified for her position, despite being a qualified person with a disability.

       11.     VAZQUEZ has suffered from diabetes since age 4 and is insulin dependent.

       12.     VAZQUEZ thus has impairments of her endocrine system, which impacts her

ability to perform major life activities, such as moving or working when not in remission.




                                                 2
        Case 2:19-cv-00502 Document 1 Filed 07/18/19 Page 3 of 9 PageID 3



        13.     VAZQUEZ has a history of these impairments that limits major bodily functions

and several major life activities. VAZQUEZ’s impairments qualify as a disability as that term is

defined under 28 C.F.R. §36.104(iii).

        14.     VAZQUEZ always received good to very good performance reviews from AOSC

until October 2017, which is when she disclosed her disability and the need for possible future

medical leave/leave as reasonable accommodations.

        15.     VAZQUEZ disclosed that she would occasionally become hypoglycemic if her

blood sugar dropped and she would thus require a short break from work in order to quickly ingest

complex carbohydrates or otherwise take measures to equalize her blood sugar.

        16.     However, AOSC frequently prevented VAZQUEZ from taking the necessary

breaks to perform these activities, which led to her blood sugar getting dangerously low on two

occasions.

        17.     As a result, AOSC stated that VAZQUEZ “could not be trusted” and that she was

“incoherent.”

        18.     However, all VAZQUEZ needed was the reasonable accommodation she

requested, which is a short break, which AOSC denied.

        19.     AOSC then stated VAZQUEZ was terminated because it did not trust VAZQUEZ

due to her disability.

        20.     VAZQUEZ advised AOSC that she was fully able to perform the essential

functions of her position but AOSC terminated her employment on November 20, 2017 because

of her disability.

        21.     At all material times, AOSC was aware of VAZQUEZ’s disabilities, which are the

bases for its discriminatory employment practices toward her.



                                               3
        Case 2:19-cv-00502 Document 1 Filed 07/18/19 Page 4 of 9 PageID 4



    COUNT I – VIOLATION OF THE AMERICANS WITH DISABILITIES ACT, AS
                               AMENDED

       22.     Plaintiff incorporates by reference Paragraphs 1-21 of this Complaint as though

fully set forth below.

       23.     At all relevant times, VAZQUEZ was an individual with a disability within the

meaning of the ADAAA.

       24.     Specifically, VAZQUEZ has physical impairments that substantially limit one or

more major life activities and bodily functions, has a record of the impairment, and is regarded by

the Defendant as having such impairments.

       25.     VAZQUEZ is a qualified individual with disabilities as that term is defined in the

ADAAA.

       26.     VAZQUEZ is an individual who, with or without reasonable accommodation, at

all relevant times could perform the essential functions of the job with AOSC.

       27.     At all material times, VAZQUEZ was an employee and AOSC was her employer

covered by and within the meaning of the ADAAA.

       28.     AOSC was made aware and was aware of VAZQUEZ’s disabilities, which qualify

under the ADAAA.

       29.     AOSC discriminated against VAZQUEZ with respect to the terms, conditions, and

privileges of employment because of her disabilities.

       30.     AOSC conducted itself with malice or with reckless indifference to VAZQUEZ’s

federally protected rights.

       31.     AOSC discriminated against VAZQUEZ in violation of the ADAAA by

interfering with her enjoyment of all benefits, privileges, terms, and conditions of her employment.




                                                 4
          Case 2:19-cv-00502 Document 1 Filed 07/18/19 Page 5 of 9 PageID 5



          32.      The conduct of AOSC altered the terms and conditions of VAZQUEZ’s

employment and VAZQUEZ suffered negative employment action in the form of discipline and

termination.

          33.      As a direct and proximate result of the violations of the ADAAA, as referenced and

cited herein, VAZQUEZ has lost all of the benefits and privileges of her employment and has

been substantially and significantly injured in her career path that was anticipated from her

employment.

          34.      As a direct and proximate result of the violations of the ADAAA as referenced and

cited herein, and as a direct and proximate result of the prohibited acts perpetrated against her,

VAZQUEZ is entitled to all relief necessary to make her whole.

          35.      As a direct and proximate result of the Defendant’s actions, VAZQUEZ has

suffered damages, including but not limited to, a loss of employment opportunities, loss of past

and future employment income and fringe benefits, humiliation, and non-economic damages for

physical injuries, mental and emotional distress.

          36.      VAZQUEZ has exhausted her administrative remedies and this count is timely

brought.

          WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right, and:

   i.           Injunctive relief directing the Defendant to cease and desist from all disability

                discrimination of all employees;

   ii.          Back pay and all other benefits, perquisites and other compensation for employment

                which plaintiff would have received had she maintained her position with Defendant,

                plus interest, including but not limited to lost salary and bonuses;

   iii.         Front pay, including benefits, insurance costs, benefits costs, and retirement benefits;



                                                      5
           Case 2:19-cv-00502 Document 1 Filed 07/18/19 Page 6 of 9 PageID 6



   iv.          Reimbursement of all expenses and financial losses Plaintiff has incurred as a result of

                Defendant’s actions;

   v.           Declaratory relief declaring the acts and practices of Defendant to be in violation of the

                statute cited above;

   vi.          Reasonable attorney's fees plus costs;

   vii.         Compensatory damages;

   viii.        Punitive damages, and;

   ix.          Such other relief as this Court shall deem appropriate.

   COUNT II – VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT- DISABILITY
                            DISCRIMINATION

          37.      Plaintiff incorporates by reference Paragraphs 1-21 of this Complaint as though

fully set forth below.

          38.      At all relevant times, VAZQUEZ was an individual with a disability within the

meaning of the FCRA.

          39.      Specifically, VAZQUEZ has physical impairments that substantially limit one or

more major life activities, has a record of the impairment, and is regarded by the Defendant as

having such impairments.

          40.      VAZQUEZ is a qualified individual with disabilities as that term is defined in the

FCRA.

          41.      VAZQUEZ is an individual who, with or without reasonable accommodation, at

all relevant times could perform the essential functions of her own job with AOSC.

          42.      At all material times, VAZQUEZ was an employee and AOSC was her employer

covered by and within the meaning of the FCRA.




                                                      6
       Case 2:19-cv-00502 Document 1 Filed 07/18/19 Page 7 of 9 PageID 7



       43.     AOSC was made aware and was aware of VAZQUEZ’s disabilities, which qualify

under the FCRA.

       44.     AOSC discriminated against VAZQUEZ with respect to the terms, conditions, and

privileges of employment because of her disabilities.

       45.     AOSC conducted itself with malice or with reckless indifference to VAZQUEZ’s

protected rights under Florida law.

       46.     AOSC discriminated against VAZQUEZ in violation of the FCRA by interfering

with her enjoyment of all benefits, privileges, terms, and conditions of her employment.

       47.     The conduct of AOSC altered the terms and conditions of VAZQUEZ’s

employment and VAZQUEZ suffered negative employment action in the form of discipline and

termination.

       48.     As a direct and proximate result of the violations of the FCRA, as referenced and

cited herein, VAZQUEZ has lost all of the benefits and privileges of her employment and has

been substantially and significantly injured in her career path that was anticipated from her

employment.

       49.     As a direct and proximate result of the violations of the FCRA as referenced and

cited herein, and as a direct and proximate result of the prohibited acts perpetrated against her,

VAZQUEZ is entitled to all relief necessary to make her whole.

       50.     As a direct and proximate result of the Defendant’s actions, VAZQUEZ has

suffered damages, including but not limited to, a loss of employment opportunities, loss of past

and future employment income and fringe benefits, humiliation, and non-economic damages for

physical injuries, mental and emotional distress.




                                                7
            Case 2:19-cv-00502 Document 1 Filed 07/18/19 Page 8 of 9 PageID 8



           51.      VAZQUEZ has exhausted her administrative remedies and this count is timely

brought.

           WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right, and:

    i.           Injunctive relief directing Defendant to cease and desist from all disability

                 discrimination of all employees;

    ii.          Back pay and all other benefits, perquisites and other compensation for employment

                 which plaintiff would have received had she maintained her position with Defendant,

                 plus interest, including but not limited to lost salary and bonuses;

    iii.         Front pay, including benefits, insurance costs, benefits costs, and retirement benefits;

    iv.          Reimbursement of all expenses and financial losses Plaintiff has incurred as a result of

                 Defendant’s actions;

    v.           Declaratory relief declaring the acts and practices of Defendant to be in violation of the

                 statute cited above;

    vi.          Reasonable attorney's fees plus costs;

    vii.         Compensatory damages;

    viii.        Punitive damages, and;

    ix.          Such other relief as this Court shall deem appropriate.

                                        DEMAND FOR JURY TRIAL

           Pursuant to Fed. R. Civ. P. 38(b) and the Seventh Amendment to the United States, the

Plaintiff demands a trial by jury as to all issues triable as of right.




                                                       8
       Case 2:19-cv-00502 Document 1 Filed 07/18/19 Page 9 of 9 PageID 9



                              Respectfully submitted,



Dated: July 18, 2019          /s/ Benjamin H. Yormak
                              Benjamin H. Yormak
                              Florida Bar Number 71272
                              Trial Counsel for Plaintiff
                              Yormak Employment & Disability Law
                              9990 Coconut Road
                              Bonita Springs, Florida 34135
                              Telephone: (239) 985-9691
                              Fax: (239) 288-2534
                              Email: byormak@yormaklaw.com




                                        9
